[exhibit1011descriptionof001.jpg]
Exhibit 10.11 DESCRIPTION OF COMPENSATION ARRANGEMENTS FOR NON-EMPLOYEE
DIRECTORS For the period between each annual meeting of shareholders (the “Board
Year”), non-employee directors receive the following compensation: • an annual
equity award of $195,000 granted in shares of State Street common stock; and •
an annual retainer of $90,000, plus the following additional annual retainers: •
Lead Director: $125,000; • Examining and Audit Committee Chair and Risk
Committee Chair: $30,000; • Human Resources Committee Chair: $25,000; •
Nominating and Corporate Governance Committee Chair and Technology and
Operations Committee Chair: $20,000; and • Each member of the Examining and
Audit Committee and each member of the Risk Committee, other than the Lead
Director and the Committee Chairs: $20,000. Each retainer is payable at the
director’s election in shares of State Street common stock or in cash. All
awards of shares of State Street common stock are calculated based on the
closing price of our common stock on the NYSE on the date of election (or the
date of joining the Board, if later), rounded up to the nearest whole share.
Annual retainers and annual equity awards are prorated for any director joining
the Board after the beginning of the Board Year. Beginning with the eleventh
Board meeting attended during the Board Year, each non-employee director is
entitled to meeting fees of $1,500 per Board meeting attended, payable in cash.
Pursuant to State Street’s Deferred Compensation Plan for Directors, directors
may elect to defer the receipt of 0% or 100% of their (1) retainers, (2) annual
equity award and/or (3) meeting fees. Non-employee directors also may elect to
receive their retainers in cash or shares of State Street common stock.
Non-employee directors who elect to defer the cash payment of their retainers or
meeting fees may choose from four notional investment fund returns for such
deferred cash. Deferrals of common stock are adjusted to reflect the
hypothetical reinvestment in additional shares of common stock for any dividends
or distributions on State Street common stock. Deferred amounts will be paid (a)
as elected by the non-employee director, on either the date of their termination
of service on the Board or on the earlier of such termination and a future date
specified, and (b) in the form elected by the non-employee director as either a
lump sum or in installments over a two- to five-year period. Non-employee
directors are also entitled to reimbursement of expenses incurred in attending
Board and committee meetings.



--------------------------------------------------------------------------------



 